Cook, J.,
dissenting. I respectfully dissent because I conclude that WBNS TV contracted for a standardized publication from Nielsen and the transaction is thus not a personal service.
This court’s definition of personal service in Emery Industries, Inc. v. Limbach (1989), 43 Ohio St.3d 134, 539 N.E.2d 608, encompassed two parts. The first part of the definition describes what a service is: “Any intellectual or manual act involving a recognized skill.” The second part of the definition details how the service is to be personal, that is, “performed by a person who is specifically engaged by the purchaser to perform the act.” Id. at paragraph one of the syllabus.
The majority’s view of personal service places an emphasis on when a service is engaged. Engaging a service provider prior to the performance of the act involving recognized skill renders the service personal, says the majority. This broad definition of personal service serves the function of including many more mixed transactions under the umbrella of “personal service,” thereby requiring *577application of the “true object” test to weed out the tangible personal property-transfers.
The timing of the engagement ought not to bear on the analysis. Where, as here, the service is a standardized compilation to be sold to subscribers, the service does not meet the Emery definition. Nielsen was not specifically engaged by WBNS to do a survey. Whether or not WBNS contracted with Nielsen, Nielsen was going to use its skill to compile its standardized, objective reports for other industry subscribers. While the efforts of Nielsen are a service, those efforts do not qualify as personal service. Emery requires that personal services be customer specific. Using this narrower construction of “personal,” the “true object” test is applied only to mixed transactions first determined to be “personal services.”
Even accepting the analysis of the majority that the service is personal, when applying the true object test, I would find the transaction taxable. The evidence in this case demonstrated that the physical reports were just as important to WBNS as the information and could not reasonably be dubbed an inconsequential element of the transaction.